37 F.3d 1497NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles Wayne WIDERMAN, Plaintiff Appellant,v.SECRETARY, Department of Health and Human Services,Defendant Appellee.
No. 93-2286.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 2, 1994Decided Oct. 19, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Daniel E. Klein, Jr., Magistrate Judge.  (CA-92-3469-B)
Charles Wayne Widerman, Appellant Pro Se.
Jeanette Plante, Asst. U.S. Atty., Richard Douglas Bennett, Office of the U.S. Atty., Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Charles Widerman appeals the magistrate judge's order affirming the Secretary of Health and Human Services' denial of his application for Supplemental Security Income and Disability Insurance Benefits.*  Our review of the record discloses that the Secretary's decision is based on substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Widerman v. Secretary, Dep't of Health and Human Servs., No. CA-92-3469-B (D. Md. Aug. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Both parties agreed to the jurisdiction of the magistrate judge.  See 28 U.S.C. Sec. 636(c) (1988)